Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2020 has been entered.
 Applicant's arguments filed 05 November 2020 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (CN 107420771).

With regard to claim 1,
Cao et al. disclose an LED lighting device, comprising: a bulb shell (11); a light-source board (12), having a connector (20), the light-source board disposed in the bulb shell for generating optical light; a light bulb adapter (14) electrically connected to the light source board; a conductive rivet (15), disposed on a bottom of the LED light device, wherein the conductive rivet is insulated from a bottom of the light bulb adapter (see paragraph 32); and a fusible resistor (16), having a first conductive-line terminal (upper) clamped by the connector and a second conductive-line terminal (lower) coupled to the conductive rivet.  

With regard to claim 2,
Cao et al. disclose the LED lighting device of Claim 1, wherein the fusible resistor (16) is orthogonally coupled to the light-source board (see figure 1).  

With regard to claim 3,
Cao et al. disclose the LED lighting device of Claim 1, wherein the connector comprises: at least one metal spring (21), disposed in a middle of the connector, for clamping the first conductive-line terminal of the fusible resistor (16).  

With regard to claim 4,
Cao et al. disclose the LED lighting device of Claim 1, wherein the first conductive-line terminal and the second conductive-line terminal of the fusible resistor are formed by a first conductive line and a second conductive line respectively (see figure 1), and the first conductive line is shorter (see figure 1) and harder (see summary of the invention) than the second conductive line.  

With regard to claim 5,
Cao et al. disclose the LED lighting device of Claim 1, further comprising: a lamp holder (13), arranged to hold the bulb shell (11); and a light bulb adapter (14), installed on a bottom of the lamp holder; wherein the conductive rivet (15) is installed on a bottom of the light bulb adapter, and the fusible resistor penetrates the light bulb adapter and the lamp holder to reach the light-source board from the conductive rivet (see figure 1).  

With regard to claim 6,
Cao et al. disclose the LED lighting device of Claim 5, wherein the lamp holder comprises: an intra-cavity connection, configured to have a guiding column (131); 15wherein the guiding column is arranged to axially cut-through the intra-cavity connection to form a guiding channel (132) in the intra-cavity connection, and the fusible resistor (16) is disposed in the guiding channel.  

With regard to claim 7,
Cao et al. disclose the LED lighting device of Claim 6, wherein the first conductive-line terminal of the fusible resistor is extended to protrude an end of the guiding channel for connecting the light-source board (see figure 1), the second conductive-line terminal of the fusible resistor is extended to protrude another end of the guiding channel for connecting the conductive rivet (see figure 1).  

With regard to claim 8,
Cao et al. disclose the LED lighting device of Claim 6, wherein the guiding channel (132) comprises: a resistor receiving chamber (around 16), forming on a first end of the guiding channel that is faced to the light-source board; and a guiding chamber (remainder), forming on a second end of the guiding channel that is faced to the conductive rivet; wherein a radial size of the resistor receiving chamber is greater than the guiding chamber, and a connecting boundary of the resistor receiving chamber and the guiding chamber forms a step (see figure 1).  

With regard to claim 9,
Cao et al. disclose the LED lighting device of Claim 8, wherein the fusible resistor further comprises a fusible element (16) formed between the first conductive-line terminal and the second conductive-line terminal, the fusible element is disposed in the resistor receiving chamber (of 131), and the fusible element is attached on the step (see figure 1).  

With regard to claim 10,
Cao et al. disclose the LED lighting device of Claim 5, further comprising: a metal cup (141), embedded on an inner wall of the lamp holder (13) for installing the light source board on the lamp holder; wherein an inner wall of the metal cup, which is above the light-source board, is riveted such that the metal cup is deformed for contacting a conductive layer of the light-source board (see figure 1).  

With regard to claim 11,
Cao et al. disclose the LED lighting device of Claim 1, wherein the connector comprises: a pair of metal springs (21); and a cut-through channel (therein), formed along an inputting direction of the first conductive-line terminal of the fusible resistor, an end of the cut-through channel that is faced to the fusible resistor is arranged to have a guiding hole (22), and an exit of the guiding hole is faced to the pair of metal springs (see figure 4).  

With regard to claim 12,
Cao et al. disclose the LED lighting device of Claim 11, wherein an entry of the guiding hole that is faced to the fusible resistor is greater than the exit that is faced to the pair of metal springs (see figure 4).  

With regard to claim 13,
Cao et al. disclose the LED lighting device of Claim 11, wherein the pair of metal springs (21) are a pair of opposite clamping metal springs, the first conductive-line terminal of the fusible resistor is clamped between the pair of opposite clamping metal springs for electrically connecting the light-source board (see figure 1).  

With regard to claim 14,
Cao et al. disclose the LED lighting device of Claim 11, wherein the pair of metal springs are disposed in the cut-through channel, a pair of first terminals of the pair of metal springs are fixed, a pair of second terminals of the pair of metal springs are arranged to extend oppositely to approach each other, a distance between the pair of metal springs is gradually decreased along the inputting direction of the first conductive-line terminal of the fusible resistor (see figure 4).  

With regard to claim 15,
Cao et al. disclose the LED lighting device of Claim 11, wherein the central axis of the guiding hole is aligned with a middle position between the metal springs (see figure 4).  

Response to Arguments
	While the applicant argues that Cao et al. do not disclose the adapter to be electrically insulated from the rivet, noting that cited paragraph 32 discloses the rivet 15 to be electrically insulated from the cap 14, the examiner asserts that, as cap 14 is the light bulb adapter, the adapter being electrically insulated from the rivet is disclosed in at least paragraph 32 of Cao et al.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879